NUMBER 13-15-00194-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ONEMAIN FINANCIAL INC.
AND RAUL RINCON,                                                           Appellants,

                                           v.

AIDA FLORES,                                                                  Appellee.


            On appeal from the County Court at Law Number 2
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Longoria
                     Memorandum Opinion Per Curiam
      Appellants OneMain Financial Inc. and Raul Rincon perfected an appeal of an

order rendered by the County Court at Law Number 2 of Hidalgo County, Texas, denying

appellants’ Motion to Compel Arbitration. Appellants and appellee, Aida Flores, have filed

a Joint Motion to Enter Agreed Judgment stating that all parties jointly agree that
appellants’ Motion to Compel Arbitration should have been granted. The joint motion

asks us to render judgment granting the Motion to Compel Arbitration and dismissing the

underlying lawsuit. See TEX. R. APP. P. 42.1(a)(2)(A) (stating that we may dispose of an

appeal by rendering judgment that effectuates an agreement signed by the parties or their

attorneys and filed with the clerk).

       Having reviewed the joint motion, we find that it is meritorious. Accordingly, we

hereby REVERSE the trial court’s judgment denying the Motion to Compel Arbitration,

and we RENDER judgment granting the Motion to Compel Arbitration and dismissing the

underlying lawsuit. See id.


                                               PER CURIAM

Delivered and filed the
17th day of September, 2015.




                                           2